 1                              UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   JOSHUA I NICHOLS,                                )
                                                      )        Case No.: 2:16-cv-01611-GMN-GWF
 5                        Plaintiff,                  )
            vs.                                       )    ORDER OF DISMISSAL PURSUANT
 6                                                          TO RULE 4(m) OF THE FEDERAL
                                                      )
 7   CITY OF HENDERSON, et al.,                       )      RULES OF CIVIL PROCEDURE
                                                      )
 8                        Defendants.                 )
 9                                                    )

10          Plaintiff Joshua I Nichols has failed to show good cause why this action should not be
11   dismissed without prejudice for failure to effect timely service as to Defendant L. Theobald
12   pursuant to Fed. R. Civ. P. 4(m).
13          IT IS THEREFORE ORDERED that the action is hereby DISMISSED without
14   prejudice as to Defendant L. Theobald.
15          As all defendants have been dismissed in this action, the clerk of court is instructed to
16   close the case.
17                      11
            DATED this _____ day of August, 2019.
18
19
20                                                 ___________________________________
                                                   Gloria M. Navarro, Chief Judge
21
                                                   United States District Court
22
23
24
25


                                                 Page 1 of 1
